Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims 
Claims 1-20 are pending and examined below. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 14, 17-19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yu et al. (WO 2018/218121 A1).
Regarding Claim 14, Yu teaches an implantable heart device comprising a plug (e.g. Fig. 2, element 202; ¶ [0022]), comprising: a central spine (e.g. Fig. 2, element 203; ¶ [0022]); a framework extending over the central spine (e.g. ¶ [0032]); and an impermeable cover disposed around the framework (e.g. ¶ [0032]); wherein the plug is configured to move from a first configuration to a second configuration (e.g. ¶ [0052], [0074]); and wherein the framework, when in the second configuration, includes a varying outer diameter proximal portion (e.g. Fig. 3B; the portion of the plug  and a constant outer diameter distal portion (e.g. Fig. 3B; Fig. 3B; the section of the plug designated by element 315; ¶ [0025]).
Regarding Claim 17, Yu teaches an implantable heart device wherein the constant outer diameter distal portion of the plug (e.g. Fig. 3B; Fig. 3B; the section of the plug designated by element 315; ¶ [0025]), when in the second configuration (e.g. ¶ [0052], [0074]), is configured to contact one or more leaflets of the tricuspid valve when in the systole phase of the cardiac cycle (e.g. ¶ [0033]).
Regarding Claim 18, Yu teaches an implantable heart device wherein the plug is configured, when in the first configuration, to be slidably received within a lumen of a steerable delivery catheter (e.g. ¶ [0033]).
Regarding Claim 19, Yu teaches an implantable heart system comprising: a medical device slidably disposed within a lumen of a steerable delivery catheter (e.g. ¶ [0052], [0060]), the medical device comprising: an elongate tether comprising a flexible middle portion (e.g. ¶ [0042]; the tether may have a portion of its length be flexible, e.g. the middle) and substantially rigid proximal and distal portions (e.g. Fig. 2, 5A, 5B element 104, a tether necessarily has a middle portions and end portions that can be called distal and proximal; ¶ [0019]; portions of the tether may be inflexible/rigid ¶ [0043]), an anchor disposed in a first configuration along a distal end of the tether (e.g. Fig. 2, 5A, 5B element 106; ¶ [0047]), and a plug disposed in a first configuration along a proximal segment of the flexible middle portion (e.g. Fig. 2, 5A, 5B element 202; ¶ [0022], [0034]); and a push rod slidably disposed within the lumen of the steerable delivery catheter and proximal to the medical device (e.g. Fig. 10A-D, element 1022; ¶ [0060]; The structure of the guidewire fits the definition of a rod).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 3-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (WO 2018/218121 A1) and Solem (EP 2114304 B1).
Regarding Claim 1, Yu teaches an implantable heart device comprising an elongate tether (e.g. Fig. 2, 5A, 5B element 104; ¶ [0019]) comprising a flexible middle portion (e.g. ¶ [0042]; the tether may have a portion of its length be flexible, e.g. the middle) and substantially rigid proximal and distal portions (e.g. Fig. 2, 5A, 5B element 104, a tether necessarily has a middle portions and end portions that can be called distal and proximal; ¶ [0019]; portions of the tether may be inflexible/rigid ¶ [0043]); an anchor disposed along a distal end of the tether (e.g. Fig. 2, 5A, 5B element 106; ¶ [0047]); and a plug (e.g. Fig. 2, 5A, 5B element 202; ¶ [0022]) slidably disposed along a proximal segment of the flexible middle portion (e.g. ¶ [0034]).
heat-set, however a Solem teaches the use of heat-set material in heart implants (e.g. ¶ [0026]). Using a heat-set material for the middle portion of the tether is obvious under the rationale of simple substitution of one known element for another to obtain predictable results. MPEP 2143; KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). To reject a claim based on this rationale the following must be met:
(1) a finding that the prior art contained a device (method, product, etc.) which differed from the claimed device by the substitution of some components (step, element, etc.) with other components;
(2) a finding that the substituted components and their functions were known in the art;
(3) a finding that one of ordinary skill in the art could have substituted one known element for another, and the results of the substitution would have been predictable; and
(4) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness.
In the present case:
(1) Yu teaches a tether with a middle section to be anchored in the chambers of the heart as discussed supra. Solem teaches the use of heat-set materials in implantable medical devices for the heart as discussed supra.
(2) Heat-set materials and their function in implantable medical devices is well known in the art (Applicant’s Specification, ¶ [0019]; Solem, ¶ [0026]). 
(3) The results of the combination were predictable because heat-set materials are commonly used to allow implants to achieve a desired shape after implantation into the body (Applicant’s Specification, ¶ [0019]; Solem, ¶ [0026]).
(4) There are no other relevant findings.
wherein the substantially rigid proximal and distal portions are not slotted (e.g. Fig. 2, 5A, 5B element 104, ¶ [0019], [0042], [0043]; a portion which the plug may travel on may be threaded and the travel of the plug is limited to the threaded portion, thus the end portions of the tether where the plug is not meant to travel will be solid).
Regarding Claim 4, Yu teaches an implantable heart device wherein the anchor is configured to engage a tissue wall of a right ventricle of a patient (e.g. element 106; ¶ [0047]). 
Regarding Claim 5, Yu teaches an implantable heart device wherein the elongate tether includes a sufficient length to extend from the tissue wall of the right ventricle into the right atrium (e.g. Fig. 2, 5A, 5B element 104; ¶ [0038]).
Regarding Claim 6, Yu teaches an implantable heart device wherein the tether is configured to substantially center the proximal segment of the flexible middle portion across the tricuspid valve of a patient (e.g. ¶ [0038]).
Regarding Claim 7, Yu teaches an implantable heart device wherein the plug is configured to slide distally along the proximal segment of the middle portion when the right ventricle is in the diastole phase of the cardiac cycle (e.g. ¶ [0034]), and the plug is configured to slide proximally along the proximal segment of the middle portion when the right ventricle is in the systole phase of the cardiac cycle (e.g. ¶ [0033]).
Regarding Claim 8, Yu teaches an implantable heart device wherein the proximal segment of the flexible middle portion (e.g. ¶ [0042]) 
Yu dos not disclose a middle portion defined by first and second O-rings but does disclose a middle portion defined by stoppers (e.g. Fig. 7, element 110a and 110b; ¶ [0019]). Use of an O-ring to define a middle portion of the tether instead of a stopper is obvious under the rationale of simple substitution of one known element for another to obtain predictable results. MPEP 2143; KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). 

(1) Yu teaches a tether with a middle section defined on either side by stoppers (e.g. Fig. 7, element 110a and 110b; ¶ [0019]) which differs from the applicant’s device only in substitution of the stoppers for O-rings. 
(2) O-rings are commonly used components in medical devices. 
(3) The results of the combination were predictable because any obstruction, such as an O-ring, placed on the tether would stop the movement of the plug.
(4) There are no other relevant findings.
Regarding Claim 9, Yu teaches an implantable heart device wherein the plug, when in a deployed configuration, includes a varying outer diameter proximal portion (e.g. Fig. 3B; the portion of the plug that is not element 315) and a constant outer diameter distal portion (e.g. Fig. 3B; the section of the plug designated by element 315).
Regarding Claim 10, Yu teaches an implantable heart device wherein one or more leaflets of the tricuspid valve contact an outer surface of the plug when the right ventricle is in the systole phase of the cardiac cycle (e.g. ¶ [0033]).
Regarding Claim 11, Yu teaches an implantable heart device wherein the plug does not contact any portion of the tricuspid valve when the right ventricle is in the diastole phase of the cardiac cycle (e.g. ¶ [0019]).
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (WO 2018/218121 A1) as applied to claims 1, 3-11, 14, 17-19  above, and further in view of Solem (EP 2114304 B1) and Watson (US 8500733 B2).
Regarding Claim 2, Yu does not disclose the following features, however, Watson teaches an implantable heart device wherein the flexible middle portion is slotted (e.g. ¶ [0033]).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yu such that the tether has slots in the middle portion as taught by Watson to allow for deflection of the tether body (Watson, e.g. Column 8, Lines 16-23).
Claims 12, 14-15 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (WO 2018/218121 A1) as applied to claims 1, 3-11, 14, 17-19  above, and further in view of Solem (EP 2114304 B1), Watson (US 8500733 B2) and Rowe (US 2013/0338763 A1).
Regarding Claim 12, Yu does disclose the following, however, Rowe teaches an implantable heart device wherein the anchor includes one or more retention members configured to move from a first configuration to a second configuration (e.g. Fig. 2A-C, element 24; ¶ [0068]). Using an anchor with more than one retention member that is configured to move from a first configuration to a second configuration on the device of Yu described above is obvious under the rationale of simple substitution of one known element for another to obtain predictable results. MPEP 2143; KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). 
In the present case:
(1) Yu teaches a tether with an anchor to be attached to a person’s ventricle discussed supra. Rowe teaches an anchor that includes one or more retention members configured to move from a first configuration to a second configuration as discussed supra.
(2) Anchors that can be deployed from a first configuration to a second configuration are well known in the art (Rowe, Fig. 2A-C, element 24; ¶ [0068]; See also, US 20070270943 A1, ¶ [0053]).
(3) The results of the combination were predictable because the pronged anchor is being used for the same purpose, i.e. to attach a tether to the ventricle of the heart.

Regarding Claim 14, Yu does disclose the following, however, Rowe teaches an implantable heart device wherein the one or more retention members extend beyond the distal end of the tether in the first configuration (e.g. Fig. 2A, element 24), and at least a portion of the one or more retentions members extends over a segment of the rigid distal portion in the second configuration (e.g. Fig. 2C, element 24; As the claim is currently constructed and reasonably interpreted, the retention members, in the second configuration, extend over the segment of the rigid distal portion in a direction that is perpendicular to the axis that runs through the distal portion of the tether). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yu such that the anchor uses outward curling barbs, which extend past the rigid portion of the tether, as taught by Rowe to avoid issues of unscrewing that occur in conical anchors (e.g. Rowe, ¶ [0118]).
Regarding Claim 15, Yu does not disclose the following features, however, Rowe teaches an implantable heart device wherein framework comprises: at least one strut extending over the central spine (e.g. Labeled A in Annotated Figure 6B below); and a tine extending inward from a distal end of each of the at least one struts (e.g. Labeled B in Annotated Figure 6B below); wherein a distal end of each tine is configured to be attached to the central spine (e.g. Labeled C in Annotated Figure 6B below). Using a plug with a framework with a strut extending over the spine, a tine extending inward from a distal end one the strut and the tine attached to the central spine is obvious under the rationale of combining prior art elements according to known methods to yield predictable results. MPEP 2143; KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). 
In the present case:
(1) Yu teaches a plug comprised of a framework as discussed supra. Rowe teaches a plug wherein the framework comprises: at least one strut extending over the central spine; and a 
(2) Making the struts of the framework of the device of Yu connect to the central spine via a tine extending from the distal end of the strut ,as taught by Rowe, could have been done by one of ordinary skill in the art. The tines and framework or Rowe and the plug device of Yu perform the same functions in combination as they do separately.
(3) The results of the combination were predictable because any increase in mechanical strength of the device the connection of frame struts to the central spine with tines accomplishes is routine.
(4) There are no other relevant findings.

    PNG
    media_image1.png
    694
    465
    media_image1.png
    Greyscale

Regarding Claim 20, Yu teaches an implantable heart system wherein and the plug are configured to move from the first configuration to a second configuration when removed from constraint within the lumen of the steerable delivery catheter (e.g. ¶ [0074]).
Yu does not disclose the following features, however, Rowe teaches an implantable heart system wherein the anchor is configured to move from the first configuration to a second configuration when removed from constraint within the lumen of the steerable delivery catheter (e.g. Fig. 2A-C, element 24; ¶ [0068]). Having the device of Yu have its anchor move from first configuration to a second configuration when removed from a catheter is obvious under the rationale of simple substitution of KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). 
In the present case:
(1) Yu teaches a tether with an anchor attached to the distal portion of the tether that does not expand to a second configuration upon deployment from a catheter discussed supra. Rowe teaches an anchor that expands into a second configuration upon its deployment from a delivery catheter supra.
(2) Rowe teaches an anchor that expands into a second configuration upon its deployment from a delivery (e.g. Fig. 2A-C, element 24; ¶ [0068])
(3) The results of the combination were predictable because the Rowe device uses a different type of anchor but accomplishes the same purpose as the anchor device of Yu.
(4) There are no other relevant findings.
Allowable Subject Matter
Claim 13 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  None of the prior art contained a plug wherein the at least one strut and the tine are formed as a plurality of cuts formed within in a first portion of the tube and folded back over a second portion of the tube.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED KLAR ROVIRA whose telephone number is (571)272-0068.  The examiner can normally be reached on Mon-Fri: 7:30-5:30 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 4089187557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.K.R./Examiner, Art Unit 3774                                                                                                                                                                                                        

/JERRAH EDWARDS/Supervisory Patent Examiner, Art Unit 3774